Citation Nr: 9933754	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  98-13 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and G.W.



INTRODUCTION

The veteran had active military service from December 1954 to 
November 1956.  He died on May [redacted], 1996.  The appellant 
is his widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In June 1998, the appellant and 
her son testified before the undersigned member of the Board 
sitting at the RO. 


FINDINGS OF FACT

1.  The veteran's death certificate lists the cause of his 
death as metastatic lung cancer. 

2.  During the veteran's lifetime, service connection had not 
been established for any disabilities. 

3.  The positive evidence and the negative evidence are in a 
state of equipoise on the question of whether the veteran 
became addicted to nicotine in line-of-duty.

4.  The veteran's use of tobacco led to the development of 
his fatal lung cancer.



CONCLUSION OF LAW

Nicotine dependence of service origin was the proximate cause 
of the veteran's fatal lung disease.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a), 3.312 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the appellant's claim is 
well-grounded under 38 U.S.C.A. § 5107(a).  The claims file 
includes medical evidence linking the veteran's death from 
lung cancer to tobacco use and/or nicotine dependence during 
his military service.  As well, it is the Board's finding 
that all relevant facts involving the appellant's claim have 
been developed and that no need exists to obtain further 
development of the evidence.  38 U.S.C.A. § 5107(a).  

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A 
service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence if manifested to 
the required degree within a prescribed period from the 
veteran's separation from active duty; or one that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309, 3.310(a).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312.

On July 22, 1998, the President signed the "Internal Revenue 
Service Restructuring and Reform Act of 1998."  Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (to be codified at 
38 U.S.C.A. § 1103).  This law prohibits service connection 
for disability or death resulting from an injury or disease 
due to inservice use of tobacco products by a veteran.  
However, it applies only to claims filed after June 9, 1998.  
As the appellant in this case filed her claim for service 
connection for the cause of the veteran's death prior to June 
1998, the new law does not affect the disposition of this 
appeal.

As pertains to the legal authority governing the disposition 
of tobacco-related claims, it is noted that, in February 
1993, the VA's General Counsel issued an opinion that 
clarified when benefits may be awarded based upon inservice 
tobacco use.  Therein it was found that direct service 
connection may be granted for disability or death if the 
evidence establishes that injury or disease resulted from 
tobacco use in line of duty in military service if the 
evidence shows injury or disease resulting from tobacco use 
in service.  VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).  As well, 
it was held that the determination of whether nicotine 
dependence is a disease or injury for disability compensation 
purposes is essentially an adjudicative matter to be resolved 
by adjudication personnel based on accepted medical 
principles.  Id.  In a memorandum, dated May 5, 1997, the 
VA's Under Secretary for Health, relying upon the criteria 
set forth in VAOPGCPREC 67-90 (O.G.C. Prec. 67-90), stated 
that nicotine dependence may be considered a disease for VA 
compensation purposes.

The VA's General Counsel, in a precedent opinion entered 
later in May 1997, found that a determination as to whether 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, and therefore is 
secondarily service-connected pursuant to 38 C.F.R. 
§ 3.310(a), depends upon the following:  (1) Whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  VAOPGCPREC 19-97.

The record reflects that the veteran died on May [redacted], 1996, 
at 66 years of age.  The death certificate lists the cause of 
death as metastatic lung cancer.  Service connection was not 
established for any disabilities during the veteran's 
lifetime.  The claims file includes several medical reports 
and opinions which clearly link the veteran's lung cancer, 
which was first detected in 1992, to his history of tobacco 
use.  The essential questions before the Board is whether the 
veteran's use of tobacco during service led to his death or 
whether his post-service tobacco use was a result of nicotine 
dependence beginning during the veteran's service.    

Although four of the veteran's siblings have reported that 
the veteran did not smoke prior to entry into service, 
several statements from fellow service members seem to 
indicate that the veteran smoked more during service than 
prior to service.  Moreover, a March 1993 medical report from 
Alan W. Purvis, M.D. includes a history of smoking beginning 
at age 12 or 13 with 3 to 4 packs per day.  In a July 1998 
letter, Dr. Purvis clarified that this history was furnished 
to him by the veteran.  Dr. Purvis indicated that the veteran 
almost certainly started out smoking a small amount and then 
advanced to a level of 3 to 4 packs per day.  Dr. Purvis 
stated that he was unable to determine when nicotine 
dependence actually began.  The record also includes various 
items of evidence which support a finding that the veteran 
eventually stopped smoking in 1969.  

Of record is a September 1997 letter from a military officer 
at an Army Aeromedical Center to the effect that he had 
reviewed the veteran's military records and history which 
indicated that the veteran began smoking at the age of 12 or 
13 and smoked until 1969.  This individual indicated that it 
was his "medial opinion" that the veteran's nicotine 
dependence was aggravated by his active service. 

The record also includes an August 1998 statement from 
another military officer at an Army Aeromedical Center to the 
effect that it was his "medical opinion" that the veteran's 
tobacco use in service most likely contributed to the 
development of cancer and thus the resulting death.  This 
individual further stated that it was as likely as not that 
the veteran's tobacco dependence started in service and 
followed him into later years before he quit.

In a March 1999 statement, a VA examiner summarized a review 
of the veteran's medical records, noting the preservice 
smoking history, the lack of documentation in service medical 
records as to the use of tobacco during service, the 
veteran's smoked 3 to 4 packs per day until he quit in 1969, 
and the subsequent development of lung cancer in 1992.  Based 
on the review of his medical history, the VA examiner offered 
an opinion that it was very likely that the inservice use of 
tobacco resulted in lung cancer.  The examiner further opined 
that if the veteran smoked 3 to 4 packs per day, it indicated 
that he was definitely nicotine dependent in service.  
Finally, the VA examiner stated that there was a causal 
relationship between the death secondary to lung cancer and 
chronic cigarette smoking with nicotine dependence. 

At this point the Board emphasizes that matters of medical 
causation must be made by trained medical personnel.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In this 
regard, neither the appellant, nor the Board, are competent.  
With this in mind, while the Board notes the evidence of 
preservice smoking and the fact that the veteran's lung 
cancer did not develop until over 20 years after he quite 
smoking, the record nevertheless includes clear opinions as 
to causation from trained medical personnel which acknowledge 
these same factors.  Significantly, the record does not 
appear to include any medical opinions to the effect that 
there was no causal relationship between nicotine dependence 
and use of tobacco during service and the later development 
of the veteran's fatal lung cancer.  

After reviewing the entirely of the evidence, the Board 
believes that a reasonable doubt exists on the question of 
whether nicotine dependence developed during service.  Such 
doubt must be resolved in the claimant's favor.  38 U.S.C.A. 
§ 5107(b).  With nicotine dependence during service thus 
having been established, the several medical opinions of 
record which link the veterans' lung cancer and death to such 
nicotine dependence and use of tobacco during and after 
service, the Board is compelled to conclude that entitlement 
to service connection for the cause of the veteran's death 
has been established. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is warranted.  The appeal is granted.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

